   Case: 1:20-cv-01445 Document #: 30 Filed: 04/11/20 Page 1 of 2 PageID #:4491




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


       PINK FLOYD (1987) LIMITED,
                                                                 Case No. 1:20-cv-01445
             Plaintiff,
       v.                                                        Judge Virginia M. Kendall

      THE PARTNERSHIPS AND UNINCORPORATED      Magistrate Sidney I. Schenkler
      ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

             Defendants.


                                  NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

              NO.                                     DEFENDANT
               271                                       igadget_d
               272                                   stickersupershop
               156                                      buyfullteam


DATED: April 11, 2020                               Respectfully submitted,

                                                    /s/ Keith A. Vogt
                                                    Keith A. Vogt (Bar No. 6207971)
                                                    Keith Vogt, Ltd.
                                                    111 West Jackson Boulevard, Suite 1700
                                                    Chicago, Illinois 60604
                                                    Telephone: 312-675-6079
                                                    E-mail: keith@vogtip.com

                                                    ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-01445 Document #: 30 Filed: 04/11/20 Page 2 of 2 PageID #:4492




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on April 11, 2020 with the Clerk of the Court using the CM/ECF
system, which will automatically send an email notification of such filing to all registered attorneys
of record.

                                                      /s/ Keith A. Vogt
                                                      Keith A. Vogt
